t c memo united_states tax_court marc s barnes and anne m barnes petitioners v commissioner of internal revenue respondent docket no filed date gerald w kelly jr and matthew f penater for petitioners erin r hines for respondent memorandum opinion morrison judge marc s barnes and anne m barnes filed a joint income-tax return for tax_year at all relevant times the barneses were husband and wife on date respondent the irs issued the barneses a statutory_notice_of_deficiency determining a deficiency in tax of dollar_figure a sec_6662 a accuracy-related_penalty of dollar_figure and a sec_6651 late-filing addition_to_tax of dollar_figure with respect to their return the deficiency was based on the following adjustments disallowance of a dollar_figure loss claimed on schedule e supplemental income and loss allowance of dollar_figure in automobile expenses in addition to those claimed on the return allowance of dollar_figure in promoters expenses in addition to those claimed on the return disallowance of dollar_figure in talent expenses allowance of dollar_figure in travel_expenses in addition to those claimed on the return allowance of dollar_figure in advertising expenses in addition to those claimed on the return and computational adjustments to self- employment_tax the self-employment_tax deduction itemized_deductions and exemptions the barneses agreed to the adjustments to automobile expenses promoters expenses talent expenses travel_expenses and advertising expenses on date the barneses timely petitioned the tax_court for a redetermination of their income-tax deficiency for their petition challenged four determinations made by the irs the disallowance of a dollar_figure 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated schedule e loss attributable to the barneses’ interest in whitney restaurants inc whitney an s_corporation the rejection of the barneses’ assertion that they overreported by dollar_figure the gross_receipts of a sole_proprietorship reported on schedule c profit or loss from business the determination that the barneses are liable for a sec_6662 accuracy-related_penalty and the determination that the barneses are liable for a sec_6651 late-filing addition_to_tax at the time the case was submitted for decision the barneses conceded liability for the sec_6651 late-filing addition_to_tax therefore the issues remaining for decision are whether the barneses were entitled to claim as a deduction dollar_figure in passthrough losses from whitney we find that they were not so entitled whether the barneses overreported schedule c gross_receipts by dollar_figure we find that they did not and whether the barneses are subject_to a sec_6662 accuracy-related_penalty attributable to a substantial_understatement_of_income_tax we find that they are we have jurisdiction pursuant to sec_6214 to redetermine the deficiency and penalty determined in the notice_of_deficiency see sec_6214 background the parties have submitted this case fully stipulated for decision under rule see rule a we adopt their stipulations marc s and anne m barnes are washington d c -based entrepreneurs during tax_year the barneses were engaged in several different lines of business including restaurants nightclubs and event promotion they engaged in these various businesses through several different business entities including two s_corporations one of which was whitney restaurants inc and a wholly owned subchapter_c_corporation the subchapter_c_corporation influence entertainment inc engaged in the business of event promotion the barneses also engaged in the business of event promotion via an unincorporated sole_proprietorship whose earnings were reported directly on the barneses’ income-tax return the barneses’ joint income-tax return was prepared by an employee of the firm sakyi associates whitney restaurants inc whitney known until as r g b inc operated the republic gardens restaurant in washington d c the parties disagree over the barneses’ correct basis in their whitney stock for tax_year and whether their basis was sufficient to claim the disallowed dollar_figure as a schedule e deduction on their return the irs alleges that the barneses erred in two respects when calculating basis they erroneously calculated an increase in basis of dollar_figure for and they failed to calculate a reduction in basis of dollar_figure for we begin with a brief overview of the relevant rules governing taxation of s_corporation shareholders in determining the tax_liability of an s_corporation shareholder for a particular year one preliminary step is to calculate the shareholder’s basis in s_corporation stock for the purposes of sec_1366 that section places a limit on the amount of passthrough s_corporation losses that are deducted or other otherwise taken into account in determining the shareholder’s income in a given year the limit is equal to the shareholder’s basis in the s_corporation stock sec_1366 for this purpose the basis calculation starts with the basis at the end of the preceding year after all adjustments to basis for the preceding year the basis from the preceding year is then adjusted for certain transactions that occur during the year of the loss sec_1_1366-2 income_tax regs one such adjustment is that basis is increased by all contributions of capital by the shareholder to the corporation see sec_1012 sec_351 sec_358 at this stage no adjustment is made for losse sec_2the limit is equal to the sum of the shareholder’s basis in the s_corporation stock and basis in any indebtedness of the s_corporation to the shareholder see sec_1366 but the barneses made no loans to whitney during the years at issue we therefore omit any further discussion of basis in indebtedness passed through to the shareholder in the year for which the limitation on losses is being calculated sec_1_1366-2 income_tax regs having ascertained the loss limit for the year the next step is to determine how the shareholder’s pro_rata share of the s corporation’s income or loss is taken into account in determining the shareholder’s income the s_corporation is required to report to the shareholder his or her pro_rata share of the s corporation’s tax items including income or loss on a schedule_k-1 partner’s share of income credits deductions etc see sec_6037 if the schedule_k-1 is incorrect the shareholder must report the correct pro_rata share of passthrough tax items see sec_1366 henn v commissioner tcmemo_2002_261 slip op pincite n if the s_corporation had income for the year the shareholder’s gross_income will be increased by his or her share of the s corporation’s income see sec_1366 c if the s_corporation had a loss for the year the shareholder’s income will take into account the shareholder’s pro_rata share of the s corporation’s loss see sec_1366 to the extent of the limitation in sec_1366 as noted before that section provides that a shareholder’s pro_rata share of the s corporation’s loss is taken into account only to the extent of the shareholder’s basis in his or her s_corporation stock sec_1366 if the shareholder’s pro_rata share of the loss exceeds the shareholder’s basis the shareholder must incorporate into his or her income calculation for the year an amount of the loss equal to his or her basis in the s_corporation stock see sec_1366 d the portion of the shareholder’s pro_rata share of losses that exceeds basis is not taken into account as a deduction or otherwise in the current_year in computing the shareholder’s taxable_income see sec_1366 losses in excess of basis which we refer to here as suspended losses are deemed to be incurred in the following year with respect that shareholder see sec_1366 s_corporation shareholders must make further adjustments to basis to account for the pro_rata share of income or loss required to be taken into account by the shareholder in calculating his or her tax_liability if the shareholder had passthrough income from the s_corporation basis is increased by the shareholder’s pro_rata share of the s corporation’s income see sec_1367 and b an exception to this rule provides that no increase in basis is made for any amount of passthrough income that was required to be reported by the shareholder and included in gross_income but that the shareholder failed to report on his or her return sec_1367 if the shareholder had a passthrough loss from the s_corporation basis is reduced but not below zero by the shareholder’s pro_rata 3if the passthrough loss is ordinary the loss is taken into account as a deduction against the shareholder’s ordinary_income see sec_62 share of the s corporation’s loss to the extent that it was required to be taken into account in computing the shareholder’s income as a deduction or otherwise see sec_1367 and c basis is not reduced by losses that were not taken into account because of the sec_1366 limitation see id thus s_corporation shareholders do not reduce basis by the amount of suspended_loss that was not taken into account in calculating the shareholder’s income because of insufficient basis see sec_1366 sec_1367 and c with these additional adjustments a final basis figure is reached this is the amount that is used to calculate the sec_1366 limit on passthrough losses for the next year aside from two exceptions the parties do not dispute this description of the relevant statutory provisions the barneses offer the following interpretations of the applicable rules basis increases for amounts reported by a shareholder as his or her pro_rata share of passthrough s_corporation income even where the reported income amount is not actually the shareholder’s pro_rata share of the s corporation’s income for that year and basis is not reduced for passthrough s_corporation losses that the shareholder did not report on his or her return and did not claim as a deduction despite being required to do so by sec_1366 as we decide below the barneses’ interpretations are incorrect in the barneses acquired a interest in whitney by making a dollar_figure contribution of capital no other transactions affected the barneses’ basis in their whitney stock for the purposes of the sec_1366 limitation for consequently at the end of and for the purposes of the sec_1366 limitation on passthrough losses for the barneses had a basis of dollar_figure in their whitney stock whitney operated at a loss in the barneses’ pro_rata share of that loss as reported on a schedule_k-1 whitney issued to the barneses was dollar_figure the parties do not dispute that dollar_figure--the amount reported on the schedule k-1--is the barneses’ correct pro_rata share of whitney’s losses for the parties also agree that for the correct amount of the barneses’ deduction for passthrough losses from whitney was dollar_figure the amount of their basis in the whitney stock they agree that this deduction required a dollar_figure reduction in stock basis leaving the barneses with a 4because the barneses’ tax_return is not a part of the record we cannot ascertain what portion of the passthrough loss the barneses actually claimed as a deduction on their return the irs contends that the barneses claimed as a deduction the full dollar_figure despite the fact that they did not have sufficient basis the barneses seem to contend that they claimed as a deduction only dollar_figure for and carried forward a suspended_loss of dollar_figure see infra p basis in their whitney stock after reduction of zero the parties agree that at the end of the barneses had a suspended_loss attributable to their interest in whitney of dollar_figure in the barneses made no contributions of capital to whitney no other transactions took place that affected the barneses’ basis in the whitney stock for purposes of the sec_1366 limitation for consequently the parties agree that the barneses’ basis in the whitney stock for the purposes of the sec_1366 limitation was zero whitney reported a loss for the barneses’ pro_rata share of that loss as reported on a schedule_k-1 whitney issued to the barneses was dollar_figure the parties do not dispute that the dollar_figure amount reported on the schedule_k-1 is the barneses’ correct pro_rata share of whitney’s loss however the barneses reported on their return that they had a pro_rata gain from whitney of dollar_figure because the 5for basis calculations of both parties see infra pp 6the amount of the suspended_loss is equal to the amount by which the passthrough loss dollar_figure exceeded the barneses’ basis before adjustment for passthrough items dollar_figure see infra pp 7see infra pp 8although it is not necessary to determine the barneses’ motives for reporting their dollar_figure pro_rata share of the whitney loss as a dollar_figure gain the irs speculates that the barneses reported this phantom_gain in order to continued barneses had a basis in the whitney stock of zero for the purposes of the sec_1366 limitation their deduction for their share of the dollar_figure passthrough loss for was limited to zero because the barneses could not deduct the dollar_figure loss for lack of basis there was a suspended_loss for of dollar_figure calculated correctly the barneses’ basis in their whitney stock at the end of did not increase for the dollar_figure of phantom_gain they reported on their return such basis was also not adjusted for the zero passthrough losses taken into account pursuant to sec_1366 and d in basis therefore remained zero the barneses had a combined suspended_loss at the end continued remedy an error the irs contends they made on their return see supra note according to the irs the barneses behaved as if they believed a shareholder could deduct a passthrough loss in excess of basis as long as the shareholder reduced basis below zero by the amount of the loss in excess of basis and in the next year had a passthrough gain that was includable in gross_income increasing basis by the amount of the gain to a non-negative amount in accord with this erroneous construction of the subch s rules the irs contends that the barneses deducted a dollar_figure loss on their return even though their loss limitation was dollar_figure calculated erroneously that their basis in their whitney stock was reduced by the dollar_figure loss to negative dollar_figure inaccurately reported that their share of whitney’s passthrough income for was dollar_figure even though their share of whitney’s passthrough items for that year was actually a dollar_figure loss and increased their basis by dollar_figure to zero for 9see infra p of of dollar_figure consisting of the dollar_figure loss suspended in and the dollar_figure loss suspended in dollar_figure the barneses agree that they made no contributions of capital to whitney in that no other transactions took place that would have affected their basis in the whitney stock for purposes of the sec_1366 limitation for that their basis in the whitney stock for purposes of the loss limitation for was zero and that they had a suspended_loss of dollar_figure the barneses also do not dispute that the dollar_figure passthrough loss reported on the schedule_k-1 was their correct pro_rata share of whitney’s losses however as we noted above the barneses reported income from whitney of dollar_figure on their income-tax return basis calculations the barneses submitted in their brief suggest they calculated that their basis increased by the dollar_figure they reported as income from whitney on their returndollar_figure the same calculations suggest that they calculated that their basis was then reduced by the dollar_figure loss suspended in dollar_figure thus according to the barneses’ basis calculations the net effect of these 10see infra p 11see infra p 12see infra p because the barneses’ basis calculations appear to reflect the theory that basis is reduced by whatever passthrough loss was actually reported continued adjustments was that their basis in the whitney stock at the end of and after all adjustments for the year was zero and that they had no suspended lossdollar_figure correctly calculated however the barneses’ basis did not increase by dollar_figure because that amount does not represent the barneses’ pro_rata share of whitney’s passthrough income for the parties agree that at the beginning of the barneses’ basis in the whitney stock was zero in the barneses made a dollar_figure contribution of capital to whitney as a result of this contribution the barneses’ basis in the whitney stock for purposes of the sec_1366 limitation on the deduction of losses for was dollar_figure equal to zero increased by the amount of the dollar_figure contribution both parties agree that no other transactions affected the barneses’ basis in their whitney stock for for purposes of the sec_1366 limitation according to the schedule_k-1 whitney issued to the barneses their pro_rata share of whitney’s loss was dollar_figure the parties do continued on their individual tax returns the fact that they calculated a dollar_figure basis_reduction for for the loss suspended in suggests that they claimed the dollar_figure suspended_loss as a deduction on their return however on their tax_return the barneses did not claim the dollar_figure as a deduction it appears from the record that the barneses actually overstated their income by dollar_figure 13see infra p not dispute that dollar_figure--the amount reported on the schedule k-1--is the barneses’ correct pro_rata share of whitney’s losses for and that the same amount--dollar_figure--is the correct amount of the barneses’ deduction for whitney’s loss in addition the dollar_figure suspended_loss for and the dollar_figure suspended_loss for were deemed to be incurred with respect to the barneses for the barneses claimed a deduction for dollar_figure in passthrough losses attributable to whitney on their tax_return on their return the barneses did not claim a deduction for the dollar_figure loss suspended in or for the dollar_figure loss suspended in despite the fact that they had sufficient stock basis to do so they also made no adjustments to basis to account for the lossdollar_figure however as the irs contends the barneses’ basis in the whitney stock was reduced for by dollar_figure even though they did not report the loss on their return or claim the amount of the carried-forward loss as a deduction on their returndollar_figure the barneses’ correct basis at the end of 14the irs speculates that the barneses did not claim the dollar_figure suspended_loss from as a deduction on their return because they had already--and erroneously--claimed that amount as a deduction on their return see supra note 15see infra p 16in basis was also reduced by the dollar_figure loss suspended in continued and after all adjustments ie a dollar_figure reduction for the loss a dollar_figure reduction for the suspended_loss and a dollar_figure reduction for the suspended_loss was dollar_figuredollar_figure the barneses contend that they are not required to reduce their basis for losses that were never claimed or deducted they argue that their correct basis in the whitney stock at the end of and after all adjustments was dollar_figure both parties agree that the barneses had no suspended losses attributable to whitney at the end of for the next five years the barneses continued to make contributions of capital and whitney continued to report almost exclusively losses the following table summarizes the barneses’ contributions and their pro_rata share of whitney’s income or loss for tax years through continued according to basis calculations the barneses submitted they calculated a dollar_figure reduction in basis for the suspended_loss in see infra p 17see infra p 18see infra p year contribution share of income and loss ¹ dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number ¹as reported on schedules k-1 whitney issued to the barneses the parties do not dispute that the shares of income or loss reported on the schedules k-1 are correct there is also no dispute that the barneses correctly reported their pro_rata share of income and loss from whitney on their income-tax returns for tax years through and that no other transactions--besides 19the parties also agree that the barneses’ reported income-tax liability correctly reflected passthrough items from whitney for tax years and they disagree about the correct amount of the deduction for passthrough losses for and for tax_year the barneses’ pro_rata share of passthrough losses from whitney was dollar_figure the barneses’ basis in their whitney stock for purposes of the sec_1366 limitation on losses for was dollar_figure therefore the correct amount of the passthrough loss deduction for was dollar_figure because the barneses did not have sufficient basis in to claim as a deduction the full dollar_figure whitney loss there was also a suspended_loss for that year of dollar_figure this dollar_figure loss suspended in should have been claimed as a deduction on the barneses’ tax_return see infra p however the barneses erroneously claimed as a deduction on their tax_return their full dollar_figure share of the whitney losses see infra p continued contributions of capital and pro_rata shares of income and loss taken into account-- affected basis in the whitney stock for those years however because the parties disagree as to the barneses’ correct basis in the whitney stock at the end of they also disagree as to the correct end-of-year adjusted_basis for tax years through dollar_figure at the beginning of as the irs contends the barneses had a basis of dollar_figure in their whitney stock and no suspended losses attributable to whitneydollar_figure the barneses contend that their opening basis for was dollar_figure and that they had no suspended lossesdollar_figure both parties agree that during the barneses made a dollar_figure contribution of capital resulting in a dollar_figure increase in stock basis no other transactions affected the barneses’ basis in their whitney stock for purposes of the sec_1366 limitation on losses for continued this deduction exceeded their correct basis in the whitney stock by dollar_figure 20see infra pp 21see infra p 22see infra p for whitney reported a large loss according to the schedule_k-1 whitney issued to the barneses for that year their share of the loss was dollar_figure neither party disputes that the amount reported on the schedule_k-1 is the barneses’ correct pro_rata share of the loss on schedule e of their income- tax_return the barneses deducted dollar_figure in passthrough losses attributable to their interest in whitney in its notice_of_deficiency the irs determined that dollar_figure of the deduction was not permissible because the barneses had insufficient basis according to irs calculations the barneses’ basis for purposes of the sec_1366 limitation for was dollar_figure therefore the irs argues the barneses had sufficient basis to deduct only dollar_figure of the loss the remainder--dollar_figure rounded to the nearest whole number--was disallowed the barneses dispute this determination they claim their stock basis for purposes of the sec_1366 limitation was dollar_figuredollar_figure therefore they contend the correct deduction for their share of the whitney loss was dollar_figure by way of summary the irs correctly contends that the barneses’ basis in the whitney stock for each of the years through is properly calculated as follows 23see infra p initial basis contributions of capital¹ income or loss from whitney² basis after adjustment suspended losses year -0- -0- dollar_figure dollar_figure big_number -0- dollar_figure big_number dollar_figure big_number dollar_figure -0- dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number big_number -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure -0- dollar_figure dollar_figure big_number ³ big_number ¹contributions of capital are added to initial basis increasing initial basis by the amount of the contribution ²basis after being increased by the amount of any capital_contribution is then adjusted for passthrough items of income and loss items of income and loss for each year match income and loss items on the schedules k-1 issued to the barneses ³this amount rounded to the nearest dollar is equal to the amount of loss the irs disallowed in its notice_of_deficiency the barneses disagree they claim that their basis in the whitney stock is properly calculated as follows income or loss from whitney reported on return² basis after adjustment suspended losses year initial basis contributions of capital¹ -0- -0- dollar_figure dollar_figure ³big_number -0- dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure -0- -0- -0- -0- ¹contributions of capital are added to initial basis increasing initial basis by the amount of the contribution ²basis after being increased by the amount of any capital_contribution is then adjusted for items of income and loss items of income and loss here are items of income and loss attributable to whitney that the barneses reported on their income- tax returns for each respective year ³income in this amount was not indicated on the schedule_k-1 that whitney issued to the barneses for the parties stipulated that the schedule_k-1 for that year reflected a loss of dollar_figure influence entertainment inc and the sole_proprietorship during the barneses engaged in the business of event promotion24 via two separate ventures the first event-promotion business we refer to as the sole_proprietorship it is an unincorporated business venture conducted directly by marc barnes with assistance from anne barnes and its income was reported on a schedule c attached to the barneses’ return in the sole_proprietorship reported gross_receipts of dollar_figure the barneses did not submit any evidence regarding how gross_receipts for the sole_proprietorship were calculated or what items were included in the dollar_figure total the second event-promotion business was conducted by anne barnes’s wholly owned c_corporation influence entertainment inc we refer to this entity as influence entertainment on its form_1120 u s_corporation income_tax return for influence entertainment reported gross_receipts of dollar_figure the barneses did not submit any evidence regarding how influence entertainment calculated its gross_receipts or what items were included in the dollar_figure 24the term event promotion refers to the activity of advertising or operating concerts sports matches festivals and similar live events whether as an agent or for one’s own account on their income-tax return the barneses refer to the sole_proprietorship as event promotion a name which we do not use because it risks confusion with their other event-promotion venture influence entertainment inc during influence entertainment organized a concert series called latin rock en espanol at dream nightclub in washington d c influence entertainment signed a related sponsorship agreement with anheuser-busch inc according to the agreement dated date influence entertainment would be paid a sponsorship fee of dollar_figure to advertise anheuser-busch as the exclusive alcohol and non-alcohol malt beverage sponsor at a minimum of six latin rock concerts influence entertainment received a dollar_figure check dated date from anheuser-busch inc the barneses contend that half of this amount dollar_figure was payment for services rendered by influence entertainment and that the remaining dollar_figure was payment for services rendered by the sole_proprietorship according to the barneses the full amount of the payment dollar_figure was erroneously included in gross_receipts of the sole_proprietorship resulting in a dollar_figure overstatement of its gross_receipts the irs disputes this contention i burden_of_proof discussion in proceedings before the tax_court the taxpayer generally bears the burden of proving that the irs’s determinations in a notice_of_deficiency are erroneous see rule a 290_us_111 this burden is satisfied by a preponderance_of_the_evidence see 88_tc_38 if the evidence is in equipoise the taxpayer has not met his burden and the determination of the irs will be sustained see 40_tc_304 sec_7491 imposes the burden_of_proof on the irs with respect to any factual issue relevant to determining the taxpayer’s tax_liability provided the taxpayer has complied with all substantiation requirements maintained all required records cooperated with all reasonable requests for information from the irs and introduced credible_evidence with respect to the factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 and 116_tc_438 credible_evidence is evidence that after critical analysis would constitute a sufficient basis for deciding the issue in favor of the taxpayer if no contrary evidence were submitted 132_tc_105 aff’d 613_f3d_1360 11th cir the taxpayer bears the burden of proving that all the requirements of sec_7491 have been satisfied 135_tc_471 aff’d __ f 3d __ 7th cir date on date the barneses filed a motion to shift burden_of_proof requesting that the burden be imposed on the irs pursuant to sec_7491 on date we denied that motion without prejudice when the case was called for trial on date the barneses renewed their motion we deny this motion because the barneses have not presented credible_evidence with respect to any factual issue whether the barneses had sufficient basis in their s_corporation stock to claim as a schedule e deduction dollar_figure in passthrough losses from whitney is a legal question that we resolve by applying the law to the stipulated facts consequently the allocation of the burden_of_proof has no bearing on that legal issue as for the barneses’ other claims--that their failure to claim as a deduction for a dollar_figure passthrough loss from whitney gives rise to an nol that is available to offset gross_income in see infra pp and that they overstated gross_receipts of the sole_proprietorship by dollar_figure see infra pp the barneses have not presented credible_evidence within the meaning of sec_7491 with respect to the factual elements of those issues as explained infra the evidence the barneses submitted does not give us a sufficient factual basis to resolve either of those issues in their favor therefore we find that the barneses have not satisfied the requirements of sec_7491 and the burden_of_proof will not be imposed on the irs pursuant to that provision ii disallowance of the schedule e deduction in its notice_of_deficiency the irs disallowed dollar_figure of schedule e losses attributable to the barneses’ interest in whitney it determined that after properly adjusting basis in accordance with the internal_revenue_code the barneses did not have sufficient basis in their whitney stock in to deduct the disallowed dollar_figure portion of whitney’s passthrough losses the barneses offer several theories as to why the irs’s determination is incorrect we address each argument in turn a adjustments to basis first the barneses dispute the irs’s determination that they lacked sufficient basis to claim as a deduction their full dollar_figure pro_rata share of passthrough losses from whitney on their income-tax return according to the irs the barneses made two errors in calculating basis in their whitney stock before tax_year in the barneses increased basis by dollar_figure in putative passthrough income despite the fact that the schedule_k-1 whitney issued to them for that year reflected a passthrough loss of dollar_figure and in the barneses failed to reduce basis to account for dollar_figure in passthrough losses that they were required to take into account in that year but failed to claim as deduction on their return upward basis_adjustment in the irs takes the position that the barneses’ basis in the whitney stock did not increase by dollar_figure in it contends that under sec_1367 there is no upward basis_adjustment for amounts that are erroneously reported by the shareholder as passthrough income but that do not correspond to the shareholder’s actual pro_rata share of passthrough income the barneses seem to argue without citation of authority that the upward basis_adjustment was appropriate because they reported dollar_figure in passthrough income on their return we agree with the position of the irs pursuant to sec_1366 s_corporation shareholders take into account their pro_rata share of the s corporation’s income when calculating their income-tax liability a shareholder’s pro_rata share of income is equal to the s corporation’s income multiplied by the proportion of the corporation’s total shares owned by the shareholder during the year in which the income was earned see sec_1377 the s_corporation is required to inform shareholders of their annual pro_rata share of income which it does by issuing the shareholders schedules k-1 see sec_6037 and b under sec_1367 an s_corporation shareholder increases basis in s_corporation stock by his or her pro_rata share of passthrough income for the year ie the income items described in sec_1366 whitney issued a schedule_k-1 to the barneses for tax_year the accuracy of which the barneses do not dispute that schedule_k-1 does not reflect any passthrough income it reports a loss of which the barneses’ pro_rata share was dollar_figure therefore we hold that the barneses had no passthrough income items attributable to whitney in but instead had a passthrough loss of dollar_figure for that year the fact that they reported dollar_figure of passthrough income on their return is irrelevant sec_1367 provides only for basis adjustments which correspond to the shareholder’s pro_rata share of income it does not provide for basis to be adjusted for passthrough items reported by shareholders on their returns because the barneses had no passthrough income from whitney for their basis did not increase by dollar_figure in that year failure to make downward basis_adjustment for recall that the barneses’ basis for purposes of the limitation on deduction of passthrough losses from whitney for was dollar_figure and that there was a passthrough loss from whitney to the barneses for of dollar_figure and a suspended_loss carried forward from of dollar_figuredollar_figure instead of claiming a 25according to irs calculations see supra p there should have been an additional suspended_loss carried forward from of dollar_figure the irs continued deduction for whitney losses of dollar_figure which is the sum of dollar_figure and dollar_figure the barneses reported a deduction of only dollar_figure on their return pursuant to sec_1366 shareholders of an s_corporation take into account a pro_rata share of the s corporation’s losses in calculating their annual tax_liabilities a shareholder’s pro_rata share of losses is equal to the s corporation’s loss multiplied by the proportion of the s corporation’s total shares owned by the shareholder during the year in which the loss was incurred see sec_1377 the s_corporation is required to report the shareholder’s pro_rata share of the s corporation’s loss to the shareholder on a schedule_k-1 see sec_6037 and b sec_1366 provides that losses taken into account in computing a shareholder’s income pursuant to sec_1366 cannot exceed the shareholder’s basis in the s_corporation stock and the basis of any debt owed to the shareholder by the corporationdollar_figure any passthrough losses that are disallowed currently because a shareholder lacks sufficient basis to take them into continued contends that this amount was erroneously claimed as a deduction by the barneses in see supra note according to the barneses’ basis calculations this dollar_figure suspended_loss was absorbed by dollar_figure of reported income from whitney in see supra p 26we omit any further discussion of basis in debt of the corporation to the shareholder because nothing in the record indicates that the barneses made any loans to whitney see supra note account as a deduction carry forward and are treated as incurred in the subsequent tax_year with respect to that shareholder see sec_1366 s_corporation shareholders must make various adjustments to basis in their s_corporation stock when a shareholder makes a contribution of capital to the s_corporation the shareholder increases basis in the s_corporation stock by the amount of the contribution see sec_351 sec_358 sec_1012 with respect to loss sec_1367 requires the shareholder to reduce basis but not below zero by the amount of any losses described in sec_1366 generally the shareholder’s pro_rata share of passthrough losses according to the irs sec_1367 requires an s_corporation shareholder to reduce basis by any losses that he or she is required to take into account under sec_1366 basis is reduced the irs contends even if the shareholder does not actually claim the passthrough losses on his or her return therefore the irs argues the barneses’ basis was reduced by dollar_figure for because of the dollar_figure loss suspended in that the barneses were required to take into account as a deduction for dollar_figure the barneses’ basi sec_27in basis was also reduced by the dollar_figure loss suspended in pursuant to sec_1366 that loss was treated as incurred in with respect to the barneses and pursuant to sec_1366 they were required to claim continued calculations did not incorporate this reduction therefore says the irs their basis calculations for subsequent years were inaccurate the barneses offer a different interpretation of the applicable statutes sec_1367 they argue requires basis_reduction only for losses that the s_corporation shareholder reports on his or her tax_return and claims as a deduction when calculating tax_liability because they did not report the dollar_figure loss for and they did not claim it as a deduction on their return for when they had adequate basis the theory goes the barneses’ basis was never reduced by the amount of that loss according to the barneses’ calculations see supra p they had sufficient basis in to deduct their full dollar_figure share of whitney’s passthrough losses on their returndollar_figure the plain language of sec_1366 and sec_1367 supports the irs’s interpretation continued the loss as a deduction on their return instead the barneses calculated that basis was reduced for this loss for see supra p 28basis would have been sufficient dollar_figure after increasing for the dollar_figure contribution of capital to permit the barneses to deduct the full dollar_figure loss even if they had calculated basis without making the dollar_figure upward basis_adjustment that we determined was in error supra pp sec_1367 provides that basis in s_corporation stock is reduced by items of loss and deduction described in subparagraph a of sec_1366 sec_1366 provides as follows sec_1366 determination of shareholder’s tax_liability -- in general --in determining the tax under this chapter of a shareholder for the shareholder’s taxable_year in which the taxable_year of the s_corporation ends there shall be taken into account the shareholder’s pro_rata share of the corporation’s-- a items of income including tax exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately computed income and loss therefore one of the items described in sec_1366 is a shareholder’s pro_rata share of the s corporation’s losses the shareholder’s pro_rata share includes both current-year losses and--by virtue of sec_1366 --suspended prior-year losses that the shareholder was precluded from taking into account for the prior year by sec_1366 see sec_1366 d sec_1366 provides that losses that are disallowed with respect to a shareholder by reason of sec_1366 shall be treated as incurred by the corporation in the succeeding taxable_year with respect to that shareholder such losses are 29with respect to the barneses’ suspended losses the succeeding continued therefore an item described in sec_1366 in the succeeding taxable_year and sec_1367 requires that basis be reduced but not below zero by the amount of such items the class of losses described in sec_1366 is not limited to losses that were actually claimed as a deduction by the shareholder on the shareholder’s tax_return therefore the basis_reduction rule in sec_1367 is not limited as the barneses contend to losses that were actually claimed as a deduction on a return because of their contribution of capital and the corresponding increase in basis the barneses had sufficient basis in their whitney stock in tax_year to take into account their full dollar_figure share of whitney’s loss which had been previously disallowed by sec_1366 that loss was an item described in sec_1366 with respect to the barneses for because sec_1366 required the loss to be taken into account in determining the barneses’ correct_tax for that year therefore the irs was correct in determining that pursuant to sec_1367 the barneses’ basis in their whitney stock was reduced for by the amount of the dollar_figure loss continued taxable_year is b tax_benefit_rule the barneses argue that even if both the irs’s interpretation of sec_1367 and its basis calculations are correct the exclusionary component of the tax_benefit_rule permits the barneses to claim the benefit in of the suspended_loss they did not report as a deduction in the tax_benefit_rule is a judicially created principle intended to remedy some of the inequities that would otherwise result from the annual accounting system used for federal income-tax purposes see 460_us_370 the supreme court explains that t he basic purpose of the tax_benefit_rule is to achieve rough transactional parity in tax and to protect the government and the taxpayer from the adverse effects of reporting a transaction on the basis of assumptions that an event in a subsequent year proves to have been erroneous id pincite the rule has two components an inclusionary component and an exclusionary component the inclusionary component is a rule providing that where a taxpayer properly deducts an outlay in one year and then in a later year recovers the same amount the subsequent recovery is generally included in the taxpayer’s gross_income see 914_f2d_1207 9th cir rev’g tcmemo_1985_628 the exclusionary component of the rule the component invoked by the barneses provides generally that gross_income does not include amounts subsequently recovered to the extent that the prior deduction did not give rise to a tax_benefit see id sec_111 partially codified the exclusionary aspect of the tax_benefit_rule hillsboro nat’l bank v commissioner u s pincite it provides gross_income does not include income attributable to a recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent that such amount did not reduce the amount of tax imposed by this chapter sec_111 the exclusionary component of the rule does not become an issue unless and until the inclusionary component of the rule is satisfied 101_tc_35 639_f2d_333 7th cir aff’g in part rev’g in part 70_tc_944 the inclusionary component of the tax_benefit_rule would not require the barneses to include in gross_income for any amount deducted in a prior taxable_year and subsequently recovered therefore neither component of the tax_benefit_rule applies and sec_111 does not provide for an exclusion from the barneses’ income for c net_operating_loss finally the barneses contend that even if the irs is correct with respect to basis in the whitney stock their failure to claim dollar_figure in passthrough losses on their return caused them to incorrectly calculate their net_operating_loss nol for that yeardollar_figure they argue that the amount of their nol should be recalculated taking into account the dollar_figure they failed to deduct and giving rise to an nol for of dollar_figure they argue further that because they never used this nol it remains available to offset their taxable_income for dollar_figure defined generally an nol is the excess of allowable deductions over gross_income for a given tax_year sec_172 in calculating the nol amount for individual taxpayers only certain deductions including passthrough s_corporation losses are considered see sec_172 and d sec_1_172-3 income_tax regs an nol is first carried back to offset taxable_income for the two tax_year sec_30the barneses’ income-tax return is not in the record however an electronic summary of their return that is in the record shows they reported a net_loss of dollar_figure for the year 31the barneses do not specify why their purported nol was unused in theory this nol might be unused because the barneses did not have sufficient taxable_income to offset it however the barneses do not claim that the nol remained unused in for absence of taxable_income and there is insufficient evidence in the record for us to determine their taxable_income for the relevant years more likely the barneses are contending that the purported nol remained unused because they did not report it as an offset to income on a tax_return preceding the year in which the nol was incurred an nol to the extent that it was not carried back to a previous tax_year can be carried forward to offset taxable_income for as many as years after the year in which the nol was incurred see sec_172 sec_172 requires that an nol be consumed in the earliest year for which there is income available to be offset by the loss any excess nol that is not consumed in one year is carried to the next earliest year see sec_172 the barneses claim that they are entitled to a net_operating_loss_deduction on their income-tax return the ultimate source of the nol deduction sought by the barneses for is their nol for the barneses do not explain how the trial record supports their argument and we observe that the record is missing the following information necessary to establish their entitlement to a nol deduction the barneses’ income-tax returns showing their reported income or nols for the following years and sec_172 allows a taxpayer to elect to waive the carryback period there is no evidence that the barneses elected to waive the carryback period evidence supporting the calculation of any elements of the correct computation of income or nols for the following years and although the barneses allude to a theory that a time bar affects the tax_year they have not provided a factual basis for carrying a nol all the way forward to their tax_return for its part the irs argues that the barneses’ nol argument should be rejected because of the dearth of supporting evidence and should not even be considered because the barneses waited until after trial to raise this contention we agree with both of the irs’s contentions and so reject the barneses’ nol argument iii overstatement of gross_receipts for the sole_proprietorship the barneses claim that a dollar_figure check written by anheuser-busch to influence entertainment and deposited by influence entertainment in its bank account was erroneously reported in the gross_receipts of the sole_proprietorship they contend that only half of the dollar_figure was earned by the sole_proprietorship and that the other half was earned by influence entertainment to support this contention the barneses rely on the date check from anheuser-busch inc and an invoice attached to that check the check was made out to influence entertainment for dollar_figure a copy of this check which is canceled appears to show that it was deposited in a bank account owned by influence entertainment and a bank statement for influence entertainment reflects a dollar_figure deposit on date an invoice from anheuser-busch also dated date was attached to the check it identifies influence entertainment as the vendor and lists two items sponsorship mkt for dollar_figure and sponsorship1 mkt also for dollar_figure according to the barneses the fact that anheuser-busch divided the total dollar_figure payment into two separate dollar_figure invoice items indicates that dollar_figure was for services influence entertainment rendered and dollar_figure was for services the sole_proprietorship rendered therefore they contend that the sole proprietorship’s income was dollar_figure less than the amount they reported on their return the barneses did not submit evidence on how they calculated the dollar_figure that they reported as gross_receipts from their sole_proprietorship consequently there is insufficient evidence that the dollar_figure check was included in the dollar_figure amount because we find that the barneses have not satisfied their burden_of_proof we sustain the determination of the irs as to this issue iv accuracy-related_penalty in the notice_of_deficiency the irs determined that the barneses are liable for a sec_6662 accuracy-related_penalty of dollar_figure the irs asserts that this penalty is appropriate because the barneses substantially understated their income-tax liability for dollar_figure see sec_6662 we agree under sec_7491 the irs bears the burden of production with respect to penalties in order to meet this burden the irs must come forward with sufficient evidence that it is appropriate to impose a particular penalty see higbee v commissioner t c pincite if the irs has satisfied its burden of production the taxpayer has the burden of persuading the court that the irs’s determination is incorrect see rule a higbee v commissioner t c pincite a taxpayer can meet this burden by proving that he or she acted with reasonable_cause and in good_faith or that there was substantial_authority for the tax treatment of an item see viralam v commissioner 136_tc_151 sec_6662 imposes a penalty of of any underpayment attributable to a substantial_understatement_of_income_tax see sec_6662 b in general an understatement of income_tax is the excess of the amount required to 33in the notice_of_deficiency the irs determined two additional bases for imposing the sec_6662 penalty negligence or disregard of rules or regulations and a substantial_valuation_overstatement the irs did not address either of these theories on brief and did not identify any facts in the record that might support these theories therefore we find the irs has not met its burden of production with respect to these alternative theories see sec_7491 and that the barneses are not liable for a sec_6662 accuracy-related_penalty by reason of negligence or a substantial_valuation_overstatement be shown on the taxpayer’s return for a given year over the amount actually shown on the return see sec_6662 sec_1_6662-4 income_tax regs an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs the irs has satisfied its burden of production the barneses understated their income-tax liability by dollar_figure this amount exceeds both of the tax required to be shown on the return35 and dollar_figure therefore the irs has come forward with sufficient evidence that it is appropriate to impose an accuracy-related_penalty on the barneses for the tax_year because they substantially understated their income_tax for that year the barneses have the burden of demonstrating that they are not liable for the penalty the barneses assert a number of defenses they argue first that they are not liable for a sec_6662 accuracy-related_penalty due to a substantial_understatement_of_income_tax because there was substantial_authority for their 34the amount required to be shown on the barneses’s income-tax return is dollar_figure the amount shown on the return filed by the barneses for tax_year is dollar_figure the difference between those two amounts--the amount of the understatement--is dollar_figure 35ten percent of the tax required to be shown on the return is dollar_figure failure to reduce basis in the s_corporation stock any understatement of income_tax attributable to a position for which there was substantial_authority is excluded in determining whether there was a substantial_understatement_of_income_tax see sec_6662 sec_1_6662-4 income_tax regs substantial_authority for the tax treatment of an item exists where the weight of the authorities supporting a given position is substantial in relation to the weight of those supporting a contrary position sec_1_6662-4 income_tax regs the substantial_authority standard is more difficult for the taxpayer to meet than the reasonable basis standard but the position need not have a greater-than-50 chance of being upheld in litigation see sec_1_6662-4 income_tax regs a taxpayer may have substantial_authority for a position even where it is supported only by a well- reasoned construction of the applicable statutory provision sec_1_6662-4 income_tax regs we find that there was not substantial_authority for the barneses’ treatment of their basis in the whitney stock the barneses have not identified any authorities which support their position but have offered only their incorrect interpretation of sec_1366 and sec_1367 while their interpretation is not sec_1_6662-3 income_tax regs defines reasonable basis as a relatively high standard it is not satisfied by a position that is merely an arguable or colorable claim frivolous it is not a sufficiently well-reasoned construction of the applicable statute to qualify as substantial_authority for their position next the barneses assert that they are not liable for an accuracy-related_penalty because they acted with reasonable_cause and in good_faith the sec_6662 penalty does not apply to any portion of an underpayment_of_tax with respect to which there was reasonable_cause and the taxpayer acted in good_faith see sec_6664 sec_1_6664-4 income_tax regs whether the taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the knowledge experience and education of the taxpayer may constitute reasonable_cause and good_faith id the barneses assert that because the provisions at issue here are complex their failure to appropriately adjust basis in their whitney stock was just such a reasonable mistake however statutory complexity alone does not constitute reasonable_cause see 56_tc_717 ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_ slip op pincite the most important factor in the reasonable-cause analysis is generally the extent of the taxpayer’s effort to accurately determine his or her tax_liability sec_1_6664-4 income_tax regs the barneses have introduced no evidence regarding what efforts they made to determine the proper tax treatment of their s_corporation stock aside from hiring a professional tax adviser the barneses have not offered any evidence that they were aware of the complexity of the provisions at issue or that this complexity was the cause of their noncompliance they have therefore failed to carry their burden_of_proof finally the barneses argue that they are not liable for an accuracy-related_penalty because they relied on professional tax_advice in preparing their return reliance on the advice of a professional adviser may be evidence of reasonable_cause and good_faith provided the taxpayer’s reliance was reasonable under the circumstances sec_1_6664-4 c income_tax regs such reliance is reasonable if the taxpayer can demonstrate by a preponderance_of_the_evidence that the adviser was a competent professional with expertise sufficient to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer relied in good_faith on the judgment of the adviser 115_tc_43 aff’d 299_f3d_221 3d cir the barneses have made no such showing the barneses’ return was prepared by an employee of the firm sakyi associates the barneses assert on brief that this firm held itself out as a professional preparer that they relied on the firm and that the firm’s advice was erroneous but they did not support these assertions with testimony or documentary_evidence we need not and do not conclude from the fact that the barneses hired sakyi that the firm was solely responsible for errors on the return the firm’s ability to advise the barneses and prepare their return may have been limited by inadequate information or erroneous basis calculations from prior tax years consequently we find the barneses have not carried their burden_of_proof with respect to their reasonable_cause and good_faith defense we have considered all arguments and contentions not addressed are meritless irrelevant or moot to reflect the foregoing decision will be entered for respondent
